Opinion filed September 13, 2018




                                      In The

        Eleventh Court of Appeals
                                    ____________

                              No. 11-18-00209-CR
                                    ____________

                 LETICIA MILLER CURTIS, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 27606A


                     MEMORANDUM OPINION
      Appellant, Leticia Miller Curtis, entered into a plea agreement with the State
and pleaded guilty to the third-degree felony offense of driving while intoxicated.
In accordance with the terms of the plea agreement, the trial court assessed
Appellant’s punishment at confinement for six years. Appellant filed a pro se notice
of appeal. We dismiss the appeal.
      This court notified Appellant by letter that we had received information from
the trial court that this is a plea bargain case in which Appellant has no right of
appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that Appellant respond
and show grounds to continue the appeal. Appellant filed a response, but it does not
provide any grounds upon which this appeal may continue.
        Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, or (B) after getting the trial court’s permission to appeal.”                             The
documents on file in this appeal reflect that Appellant entered into a plea bargain,
that her punishment was assessed in accordance with the plea bargain, and that
Appellant waived her right of appeal. The trial court certified that Appellant has no
right of appeal. Both the plea agreement and the trial court’s certification were
signed by Appellant, Appellant’s counsel, and the judge of the trial court. The
documents on file in this court support the trial court’s certification. See Dears v.
State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005). Accordingly, we must
dismiss this appeal without further action. TEX. R. APP. P. 25.2(d); Chavez v. State,
183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        Accordingly, this appeal is dismissed.


                                                                   PER CURIAM
September 13, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J. 1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2